Title: To George Washington from Robert Howe, 21 August 1783
From: Howe, Robert
To: Washington, George


                        
                            Dear Sir
                            Philadelphia 21st August 1783
                        
                        I find that Sprout’s will not be able to march off much more than Three hundred Effective Rank &
                            File—The Rest of Jackson’s That are here fit for Duty are one hundred & sixty six—Vose’s a Little more than three
                            hundred—as Jackson’s compose a Part of Paterson’s Brigade I submit it to your Excellency’s Consideration whether they
                            shoud immediately follow Sprout’s or remain & march when the Rest of Patterson’s move off.
                        This will probably reach your Excelllency about Eleven to Morrow & I may by the Return of the Waggon
                            be honor’d with your Answer by 11 the next Day—I have the Honor to be with the greatest Respect Sir Your Excellency’s most
                            obedient Humble Servt
                        
                            Robt Howe
                        
                    